Case 2:21-cv-00506-JCZ-KWR Document 1-1 Filed 03/11/21 Page 1 of 6




                                           29,h JUDICIAL DISTRICT COURT

                                             PARISH OF ST. CHARLES


                                                STATE OF LOUISIANA


       NUMBER:                                                                                         DIVISION:                                   JUDGE
                                                                                                                                              TIMOTHY S. MARCEL
                                                                                                                                               r: j
                                                                                                                                               : •i
                                                  RAMONA LEWIS                                                                                           S
                                                                                                                                                         rO
                                                                                                                                                                        H
                                                                                                                                               c1;.
                                                                                                                                                          3             BP:
                                                            VERSUS                                                                                       O                   .
                                                                                                                                               \c?
                                                                                               m                                                          I             rn   >:
                                                                                                                                                         ro

                                                                                                       if.
                                                                                                        5
       FILED:                                                                                         i
                                                                                      m                                                        tH5
                               *f™r                                                                                                                                     >
                                                 &***'$* * Vr tV sV * -k * ie * ie -k * *r -k -ft * * & "k * * it it * * iV * * * * * * * V



                                  5

                                             PETITION FOR DAMAGES                                                                               r
       *********>!<**#*********** **** + + + + '•** + ********** Ik********************************




                TO THE HONORABLE TWENTY-NINTH JUDICIAL DISTRICT COURT of and for the

       Parish of St. Charles, comes your petitioner, Ramona Lewis, for the purpose ofpetitioning this court

       for personal injuries and damages suffered as the result of a wrongful detainment, who with all due

       respect for the court represents the following:


                                                                   I.


               The petitioner, Ramona Lewis, is a person of the full age of majority and resident and


       domiciliary of the Parish of St. Charles State of Louisiana.

                                                                  II.


               The defendant to this cause of action is Walmart, Inc. The defendant, Walmart, Inc., is a


       foreign business corporation, authorized to do business in Louisiana and was doing business in


       Louisiana, on or about, prior to and since, December 2, 2019, and is the owner of Store #2913


       located at 1 300 1 Highway 90, Boutte, Louisiana 70039, and they can be served through their agent


       for service, CT Corporation System, 3867 Plaza Tower Drive, Baton Rouge, LA 70816.


                                                                III.


               That the defendant is indebted unto your petitioner, Ramona Lewis, severally and in solido


       for damages as are proper in the premises plus legal interest thereon from date ofjudicial demand

       until paid and for all costs of court.


                                                                IV.

               On or about, Monday, December 2,2019 at approximately 6:00 a.m. in the City of Boutte,


       Parish of St. Charles, State of Louisiana, your petitioner, Rampna|Leyi^jw|^aji^tgorL/customer of                                                                          EXHIBIT
                                                                                                ! HERESY CERTIFY THAT THE WITHIN                              <     B&
                                                                                        AND FOREGOING IS #7RUE COPY^%?HE
                                                                                        o


                                                                                                         CLfRK OF COURT
                                                                                                                                                      d>l4A-
                                                                                                                                                                    1'5
                                                                                                                                                                                   A
 L/t         OZOZ-ZO-Zl    vi e S£:52:60                                                                 ST CHARLES PARISH                                        isi
Case 2:21-cv-00506-JCZ-KWR Document 1-1 Filed 03/11/21 Page 2 of 6



                                      29 " JUDICIAL DISTRICT COURT

                                           PARISH OF ST. CHARLES
                                                                                                        C-J             t/i
                                                                                                        rr
                                             STATE OF LOUISIANA


                    a, pa
                                                                                                         -<

    NUMBER:                                                                       DIVISION:


                                                 RAMONA LEWIS
                                                                                                                 Z'U

                                                                                                                  a
                                                       VERSUS
              DIV.E                                                                                               o       ' >


              . JUDGE                           WALMART, INC.
          TIMOTHY S. MARCEL
    FILED:                                   DEPUTY CLERK:


                                         ********&&****&**&****** &***************************




                                           PETITION FOR DAMAGES

    ********************************** * * * * * * * * * * 'If * * * * * * * * * * * * * * * * * * * * * ************




            TO THE HONORABLE TWENTY-NINTH JUDICIAL DISTRICT COURT of and for the

    Parish of St. Charles, comes your petitioner, Ratnona Lewis, for the purpose of petitioning this court

    for personal injuries and damages suffered as the result of a wrongful detainment, who with all due

    respect for the court represents the following:


                                                           /.


            The petitioner, Ramona Lewis, is a person, of the full age of majority and resident and


    domiciliary of the Parish of St. Charles State of Louisiana.


                                                           II.


            The defendant to this cause of action is Wahnart, Inc. The defendant, Walmart, Inc., is a

    foreign business corporation, authorized to do business in Louisiana and was doing business in


    Louisiana, on or about, prior to and since, December 2, 2019, and is the owner of Store # 2913


    located at I 300 1 Highway 90, Boutte, Louisiana 70039, and they ca1 1 be served through their agent


    for service, CT Corporation System, 3867 Plaza Tower Drive, Baton Rouge, LA 70816.


                                                          III.


            That the defendant is indebted unto your petitioner, Raniona Lew s, severally and in solido


    for damages as are proper in the premises plus legal interest thereon fron date of judicial demand


    until paid and for all costs of court.


                                                          IV.


            On or about, Monday, December 2, 201 9 at approximately 6:00 a.m. in the City of Boutte,


    Parish of St. Charles, State of Louisiana, your petitioner, Ramona Lewis, was a patron/customer of
Case 2:21-cv-00506-JCZ-KWR Document 1-1 Filed 03/11/21 Page 3 of 6



    the Walmart, Inc., at Store Number 29 13, 13001 Highway 90, Bouttc, Louisiana 70039, , where she


    was lawfully upon the property doing her shopping.          On the date aforesaid, petitioner, Ramona


    Lewis, entered the store to purchase only one type of item for herself and her daughter. The item


    was the tablet that had gone on sale on Black Friday for the sum of $28.

                                                         V.


            Petitioner dropped off her daughter at dialysis and then went to the defendant's store to see


    if they had any remaining .Tablets on sale to purchase.    When petitioner, Ramona Lewis, got to the


    store she entered the store, went to the section where the Tablets were and found all of the Tablets


    had been sold out, so she went to exit the store, at which lime she was stopped by the Store Greeter.


                                                         VI.


            Petitioner, Ramona Lewis, was unaware that she had done anything that would warrant her


    being detained by the Greeter, who searched her in front of all of the customers and patrons entering


    and exiting the store, where he did not find any items or contraband on petitioner. The Greeter called   .


    the Manager from the back of the store, which took quite a period of time before the Manager came


    to the front of the store, where petitioner, Ramona Lewis, was being held in the front of the store on

    a bench against her free will, and then she was taken to Customer Service by the Manager against


    her free will, and not allowed to leave the store.


                                                     VII.


           Petitioner, Ramona Lewis, was illegally and unlawfully detained and searched as she exited

    the store, due to her coming in and going out of the Store too quickly and not purchasing any items,


    leaving the Store Greeter to believe she had committed a crime of shoplifting, for which she was


    never charged and no items were found on her person.


                                                     VIII.


           That defendant, Walmart, Inc., is the owner of Store # 291 3. and the employer of the Store


    Greeter, and the Manager on duly, and as such are responsible for the actions of their employees, in


    allowing them to illegally and unlawfully detain customers in the store.


                                                     IX.


           Defendant, Walmart, Inc., by illegally and unlawfully detaining |. etitioner in a public place


    maligned the character and person of your petitioner, thereby prejudicir g petitioner's reputation,


    community standing, and means of livelihood.         Defendant has committi d defamation, by calling


    your petitioner a thief and accusing her of stealing their property, whereby injuring petitioner's
Case 2:21-cv-00506-JCZ-KWR Document 1-1 Filed 03/11/21 Page 4 of 6



     reputation, and which in fact did cause emotional stress to the petitioner.


                                                        X.


             The defendant's employees, knew, or should have known that their conduct would cause or

     would be substantially certain to cause your petitioner emotional distress.         The actions of the


     defendants are atrocious and utterly intolerable in a civilized community


                                                       XI.


             As a result of the intentional and/or negligent in Miction of emotional distress by the defendant


     upon your petitioner, Ramona Lewis, she has suffered posttraumatic stress disorder, nightmares.


     flashbacks, depression, frustration, sad moods, lethargy, crying/urges, anhedonia, pessimism.


     feelings of helplessness, feelings of hopelessness, fear when she goes into stores, anxiety, worry.

     phobic avoidance, shame, withdrawal, emotional distress, ultimately which led her to seek medical


 .   treatment, for which she. is entitled to reasonable compensation.


                                                       XII.


             That as a result of the incident suffered by petitioner,. Ramona Lewis, and caused by the fault

     of defendant, Walmart, Inc., she sustained the following, lo-wit:


             a)      Mental pain and suffering, past, present and future;


             b)      Mental anguish, past, present and future;;


             c)      Medical expenses, past, present and future;


             d)      Humiliation, embarrassment, loss of standing in commui ity; and,


             e)      Damage to petitioner's reputation, past, present and futu e;


                                                      XIII.


             That your petitioner, Ramona Lewis, avers the sole and proximate ca ise of the alleged

     incident and resulting injuries and damages was the negligence of the defendant,          Valmart, Inc.,


     which acts of negligence included, but were not limited to the following, lo-wit:


                     Wrongfully detaining a patron/customer;


             2.      Failing to properly train their employees on how to spot shoplif ers;


             3.      Failing to leach the proper techniques in detaining patrons/cus omers;


             4,      Failing to leach employees how to question a patron/customer to make sure they are
                     not harassed in the event they are not a shoplifter;


             5.      Failing to adequately control their employees;


         .   6.      Failing to exercise a reasonable standard or care under the cii cumstances;
Case 2:21-cv-00506-JCZ-KWR Document 1-1 Filed 03/11/21 Page 5 of 6



           7.       Failing to take adequate precautions to ensure the safety of its patrons, customers,
                    invitees, etc., while on the premises;


           8.       Negligently breaching its duty to its patrons, customers, etc.;


                                                    XIV.


           That your petitioner. Ramona Lewis, avers amicable demand but to no avail.


           WHERE E.O R E, petitioner, Ramona Lewis, prays:


           1)       That this petition be deemed good and sufficient;


           2) "     That the same be served upon the defendants named herein in Paragraph II hereof,


                    ordering said defendant to answer the allegations contained herein;


           3)       That after all legal delays and due proceedings had, that there be judgment herein in


                    favor of petitioner, Ramona Lewis, and against the defendant, Walmart, Inc.;


           4)       That such judgment be entered individually, jointly and in solido, in an amount


                    commensurate with the damages, together with legal interest from dale of this


                    demand, and for all costs of these proceedings;


           5)       That this Honorable Court afford the petitioner, Ramona Lewis, and all other general


                    and equitable relief as is necessary to fully compensate the plaintiff herein

                                                   Respectfully submitted,


                                                   FA UCHEUX LA W FIRM.

                                                                      ,s"
                                                                              <y.


                                                                   2:
                                                   Robert R. Fafjche^fk^J            a£^'4j£8x
                                                   P.O. Box 1960                         /
                                                   197 Belle Terre Blvd
                                                   La PI ace, LA 7006^1 m
                                                   Telephone:           65 1^8''
                                                   Facsimile^(^85) 65 1 -01 5 1
                                                   Attorney for Petitioner, Ramona Lewis


    Please Serve:


    Walmart, hie.
    Through Their Agentfor Service
    CT Corporation System
    3867 Plaza. Tower Drive
    Baton Rouge, LA 70816.




                                                                              . ' TE OF LOUISIANA
                                                                            j . -'i$H OF ST. CHARLES
                                                                                I HEREBWCERTtFWTHATTHE WtfFHIN
                                                                            AND FOREOC/NG $#TRUJ       :or;6©fth£
                                                                            ORIGINAL/QWEI

                                                                                      CWERK of court
                                                                                      ST. CHARLES PARISH
Case 2:21-cv-00506-JCZ-KWR Document 1-1 Filed 03/11/21 Page 6 of 6



                                                                                           29"' JUDICIAL DISTRICT COURT

                                                                                                         PARISH OF ST. CHARLES


                                                                                                                STATE OP LOUISIANA


    NUMBER:                                                                                                                                                                                             DIVISION:


                                                                                                                        RAMONA LEWIS
                                                                                                                                                                                                                                     JUDGE
                                                                                                                                       VERSUS
                                                                                                                                                                                                                          mqthy s. marcel
                                                                                                                                                                                                                                                                              O:
                                                                                                                                                                                                                                            tV-                r~~>
                                                                                                                                                                                                                                            rn                  es>
                                                                                                                                                                                                                                            '-U                 i-o

                                                                                                                       WAL-MART, INC.                                                                                                        c:


                                                                                                                                                                                                                                                 *
    PILED:                                                                                                                        DEPUTY CLERK:                                                                                                                     i


                                                                                                                                             •                                                                                                       y                  i          :.o          r
    :|t          :|! :J: :|: A* % jfc         # H3 H-' .• :1' H' :l{ 5H ;I: *IJ      A'-      :|: :]: :J: :J:     J|: »|r if. * '|: A' A' :|: Ai     s|s     :|; :h A'- %     s|c :|f -i: # :{: :{: :|: A'   :N A' * A> -h *K 5H -H * :!: * A-               A( 5I: #4?^ 3H :I: V 3             '




                                                                                               A FFIDA VI T OF VERIFICA T/ON                                                                                                                                            r_0
                                                                                                                                                                                                                                                                                         • »*




                                                                                                                                                                                                                                                         \
    ;Jj * % :}; :}: jjs :J; jJ: %       i(c :]: # ;]: s|: :|: :|: }|c A- # =!•' A-         'Y- +- A- H: A'- -1:      A' ^ Ai :l: :l'- + -fc 'Y- A'- =1'-   -Y A' # !l!      3I* ^ * A' H: :H A'        A"- -Y :H A: -I3 3I: H1 A' * *• * * H: + -Y +' H'            * A: A'-




    STA TE OF LOUISIANA


    PARISH OF ST. JOHN THE BAPTIST


                        BEFORE ME. the undersigned Notary Public, duly commissioned and qualified in this

    State and Parish, personally appeared:

                                                                                                                               Rdinoim Lewis


    who, after being by me duly sworn, said that she has read the above captioned Petition, and all of the

    allegations of fact contained therein are true and correct, to the best of her knowledge, information

     and belief.



                                                                                                                                                   FTYWYlA Vn                                                                    \Q A a AlL
                                                                                                                                                                                                                                                             T72
                                                                                                                                           Ramona Lewis




     Sworn to and Subscribed before me,
     Notary, this 1 51 day of December, 2020.^^-^/'
                                         -7


                                                                                                     /



    -ftobert R. fmichetl^j'fC (La"!' Bar No. 5468)
    Notary Pujolic"'# 4£53.K''
     My            dirifnissioti'Is for Life.



                                                                                                                                                                  SWE OF LOUISIANA
                                                                                                                                                                  PARISH OF ST. CHARLES
                                                                                                                                                                             I HEREBY OERTIFY^ATTHE WITHIN
                                                                                                                                                                 AND FOREGO//G IS /$UE CO&Y OF,
                                                                                                                                                                 ORIGINAL Or/flj n Va/h\S OtWt

                                                                                                                                                                         A               CLe/k OF COURT
                                                                                                                                                                                                                                                         Jki
                                                                                                                                                                                         ST/CHARLES PARISH
                                                                                                                                                                            r
